Name: Commission Regulation (EEC) No 3520/90 of 5 December 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/20 Official Journal of the European Communities 6. 12. 90 COMMISSION REGULATION (EEC) No 3520/90 of 5 December 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3499/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3300/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 f), as last amended by Regulation (EEC) No 3465/90 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n), for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 6 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 338, 5 . 12. 1990, p. 1 . (!) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 317, 16. 11 . 1990, p. 23. I5) OJ No L 167, 25. 7. 1972, p . 9 . (6) OJ No L 201 , 31 . 7. 1990, p . 11 . 0 OJ No L 268 , 29 . 9 . 1990, p . 76. m OJ No L 336, 1 . 12 . 1990, p . 28 . O OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47 . (") OJ No L 183, 3 . 7. 1987, p. 18 . 6. 12. 90 Official Journal of the European Communities No L 340/21 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) : I  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 27,708 27,711 27,989 28,267 28,102  Other Member States 21,194 20,738 20,741 21,019 21,297 21,132 2. Final aids : l (a) Seed harvested and processed in : \ I  Federal Republic of Germany » (DM) 49,89 48,82 48,83 49,48 50,14 49,80  Netherlands (Fl) 56,22 55,01 55,02 55,75 56,49 56,13  BLEU (Bfrs/Lfrs) 1029,10 1006,96 1 007,1 1 1 020,60 1 034,10 1027,28  France (FF) 167,34 163,74 163,76 165,96 168,15 166,85  Denmark (Dkr) 190,32 186,22 186,25 188,75 191,24 189,76  Ireland ( £ Irl) 18,625 18,224 18,227 18,471 18,715 18,570  United Kingdom ( £) 16,253 15,882 15,879 16,080 16,298 16,120  Italy (Lit) 37 332 36 529 36 534 37 024 37 514 37 137  Greece (Dr) 4 505,73 4 372,62 4 336,41 4 368,71 4 431,54 4 271,44 (b) Seed harvested in Spain and II \\IlI processed : II IIII||  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 (c) Seed harvested in Portugal and IlIl|| processed : IIIIII ,  in Portugal (Esc) 0,00 5 789,36 5 782,90 5 829,28 5 887,33 5 820,75  in another Member State (Esc) 5 884,09 5 789,36 5 782,90 5 829,28 5 887,33 5 820,75 No L 340/22 Official Journal of the European Communities 6 . 12. 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) : \  Spain 0,000 1,048 1,051 1,329 1,607 1,442  Portugal 1,030 30,208 30,211 30,489 30,767 30,602  Other Member States 23,694 23,238 23,241 23,519 23,797 23,632 2. Final aids : I I (a) . Seed harvested and processed in : I  Federal Republic of Germany \ ||l (DM) 55,78 54,71 54,71 55,37 56,02 55,68  Netherlands (Fl) 62,85 61,64 61,65 62,39 63,12 62,76  BLEU (Bfrs/Lfrs) 1 150,49 1 128,35 1 128,50 1 142,00 1 155,49 1 148,67  France (FF) 187,08 183,48 183,50 185,70 187,89 186,59  Denmark (Dkr) 212,77 208,67 208,70 211,20 213,69 212,21  Ireland ( £ Irl) 20,822 20,421 20,424 20,668 20,912 20,767  United Kingdom ( £) 18,202 17,831 17,828 18,029 18,246 18,069  Italy (Lit) 41 736 40 933 40 938 41 428 41 917 41 541  Greece (Dr) 5 062,99 4 929,89 4 893,67 4 925,97 4 988,81 4 828,71 (b) Seed harvested in Spain and ||III I processed : I I Il l  in Spain (Pta) 0,00  238,57 , 237,02 272,18 314,53 269,48  in another Member State (Pta) 304,86 238,57 237,02 272,18 314,53 269,48 (c) Seed harvested in Portugal and Il \ \ processed : Il IlI  in Portugal (Esc) 214,94 6 311,05 6 304,59 6 350,97 6 409,02 6 342,44  in another Member State (Esc) 6 405,78 6 311,05 6 304,59 6 350,97 6 409,02 6 342,44 6. 12. 90 Official Journal of the European Communities No L 340/23 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU) : \  Spain 8,600 29,31 1 28,963 29,294 29,625  Portugal 0,000 38,242 37,906 38,237 38,568  Other Member States 26,104 26,002 25,666 25,997 26,328 2. Final aids : \ l (a) Seed harvested and processed in (') : l I  Federal Republic of Germany (DM) 61,45 61,21 60,42 61,20 61,98  Netherlands (Fl) 69,24 68,97 68,08 68,96 69,84  BLEU (Bfrs/Lfrs) 1 267,51 1262,56 1 246,25 1 262,32 1 278,39  France (FF) 206,1 1 205,30 202,65 205,26 207,88  Denmark (Dkr) 234,41 233,50 230,48 233,45 236,42  Ireland ( £ Irl) 22,940 22,850 22,555 22,846 23,136  United Kingdom ( £) 20,033 19,945 19,669 19,909 20,168  Italy (Lit) 45 981 45 801 45 209 45 792 46 375  Greece (Dr) 5 561,59 5 510,11 5 385,45 5 424,54 5 499,35 (b) Seed harvested in Spain and processed : 1  in Spain (Pta) 1 314,91 4 554,44 4 501,25 4 544,8 1 4 595,23  in another Member State (Pta) 4 625,96 4 612,28 4 561,02 4 604,75 4 655,17' (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 7 988,27 7 910,39 7 966,35 8 035,46  in Spain (Esc) 8 188,29 8 166,77 8 087,15 8 144,36 8 215,02  in another Member State (Esc) 8 009,32 7 988,27 7 910,39 7 966,35 8 035,46 3. Compensatory aids : || li||L  in Spain (Pta) 4 599,49     4. Special aid : I \  in Portugal (Esc) 8 009,32     (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM 2,050090 2,047360 2,045090 2,042830 2,042830 2,036800 Fl 2,311840 2,308430 2,305790 2,303010 2,303010 2,295610 Bfrs/Lfrs 42,389499 42,325600 42,268000 42,217000 42,217000 42,101200 FF 6,921700 6,916940 6,913210 6,911460 6,911460 6,904650 Dkr 7,866350 7,862250 7,862100 7,861510 7,861510 7,863980 £Irl 0,768648 0,769318 0,769181 0,769636 0,769636 0,770483 £ 0,703778 0,705767 0,707238 0,708429 0,708429 0,711050 Lit 1 539,77 1 542,68 1 544,74 1 546,85 1 546,85 1552,99 Dr 211,14600 213,59000 215,89700 218,07800 218,07800 225,99200 Esc 180,53400 181,16000 181,94300 182,76000 182,76000 184,92600 Pta 130,17200 130,57100 130,99100 131,37000 131,37000 132,48400